t c memo united_states tax_court david r and margaret j klaassen petitioners v commissioner of internal revenue respondent docket no filed date david r klaassen and margaret j klaassen pro sese charles j graves for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in continued respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure as well as an addition_to_tax under sec_6654 in the amount of dollar_figure the deficiency in income_tax is solely attributable to the alternative_minimum_tax prescribed by sec_55 after a concession by respondent the only issue for decision is whether petitioners are liable for the alternative_minimum_tax findings_of_fact some of the facts have been stipulated and are so found petitioners resided in marquette kansas at the time that their petition was filed with the court petitioners are husband and wife petitioners are also members of the reformed presbyterian church of north america the church members of the church are taught that the production of many offspring is a blessing accordingly petitioners are opposed to birth control and abortion petitioners have a large family in the taxable_year in issue petitioners had children shortly before trial their 13th child was born all of petitioners' children qualify as petitioners' dependents within the meaning of sec_151 continued issue and all rule references are to the tax_court rules_of_practice and procedure at trial respondent conceded that petitioners are not liable for the addition_to_tax under sec_6654 petitioners timely filed a joint federal_income_tax return form_1040 for on their return petitioners properly claimed a total of exemptions ie two for themselves and for their children petitioners reduced their income by the aggregate value of the exemptions or dollar_figure for petitioners itemized their deductions on schedule a included on schedule a were deductions for medical and dental expenses in the amount of dollar_figure and state and local_taxes in the amount of dollar_figure petitioners neither completed nor attached form_6251 alternative minimum tax--individuals to their income_tax return nor did petitioners report any liability for the alternative_minimum_tax on line of form_1040 in date respondent issued a notice_of_deficiency to petitioners for the taxable_year in the notice_of_deficiency respondent did not disallow any of the deductions or exemptions claimed by petitioners on their form_1040 for purposes of the income_tax imposed by sec_1 rather respondent determined that petitioners are liable for the alternative_minimum_tax prescribed by sec_55 in computing the alternative_minimum_tax respondent conceded that petitioners have no items of tax preference within the meaning of sec_57 respondent's determination of the alternative_minimum_tax i sec_3 for each exemption had a value of dollar_figure based on the following computation and entries from petitioners' income_tax return i individual_income_tax_return - form_1040 adjusted_gross_income form_1040 line dollar_figure less itemized_deductions schedule a -dollar_figure balance form_1040 line dollar_figure less exemptions form_1040 line -dollar_figure taxable_income form_1040 line dollar_figure regular_tax sec_1 form_1040 line dollar_figure ii itemized expenses - schedule a medical_expenses actual expenses dollar_figure less agi -dollar_figure deductible amount dollar_figure state and local_taxes dollar_figure interest_paid dollar_figure charitable_contributions dollar_figure total itemized_deductions dollar_figure iii alternative_minimum_taxable_income taxable_income form_1040 line dollar_figure adjustments medical_expenses floor dollar_figure state and local_taxes dollar_figure exemptions dollar_figure balance dollar_figure plus items of tax preference -0- alternative_minimum_taxable_income dollar_figure iv alternative_minimum_tax alternative_minimum_taxable_income dollar_figure less exemption_amount -dollar_figure taxable_excess dollar_figure times applicable amt rate x tentative_minimum_tax dollar_figure less regular_tax -dollar_figure alternative_minimum_tax dollar_figure 1the adjustment is computed as follows actual medical_expenses dollar_figure less agi -dollar_figure dollar_figure amt deductible amount schedule a medical deduction dollar_figure -dollar_figure less amt deductible amount adjustment dollar_figure opinion our analysis necessarily begins with sec_55 the section of the internal_revenue_code that imposes the alternative_minimum_tax initially we note that the alternative_minimum_tax is imposed in addition to the regular_tax and that the regular_tax is as relevant herein the income_tax computed on taxable_income by reference to the pertinent tax table see sec_55 c in petitioners' case the regular_tax is dollar_figure ie the amount reported on line of petitioners' form_1040 pursuant to sec_55 the alternative_minimum_tax is the difference between the tentative_minimum_tax and the regular_tax as relevant herein the tentative_minimum_tax i sec_26 percent of the excess of a taxpayer's alternative_minimum_taxable_income over an exemption_amount of dollar_figure see sec_55 b d a i sec_55 defines the term alternative_minimum_taxable_income as relevant herein the term alternative_minimum_taxable_income means the taxpayer's taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 petitioners had no items of tax preference in accordingly alternative_minimum_taxable_income means petitioners' taxable_income determined with the adjustments provided in sec_56 petitioners' taxable_income for was dollar_figure the amount reported on line of form_1040 as relevant herein the adjustments provided in sec_56 are threefold first sec_56 states that no itemized_deduction for state and local_taxes shall be allowed in computing alternative_minimum_taxable_income second sec_56 states that in determining the amount allowable as a deduction for medical_expenses a floor of percent shall be applied in lieu of the regular percent floor see sec_213 third sec_56 states that no personal exemptions shall be allowed in computing alternative_minimum_taxable_income the effect of sec_56 b b and b e is to increase petitioners' taxable_income by dollar_figure the amount claimed on petitioners' schedule a for state and local_taxes dollar_figure the difference between the amount allowable as a deduction for medical_expenses on schedule a and the amount allowable as a deduction for medical_expenses for purposes of the alternative_minimum_tax and dollar_figure the amount claimed on petitioners' form_1040 for personal exemptions after taking into account the foregoing three adjustments petitioners' alternative_minimum_taxable_income for equals dollar_figure alternative_minimum_taxable_income exceeds the applicable exemption_amount of dollar_figure by dollar_figure see sec_55 petitioners' tentative_minimum_tax is therefore percent of that excess or dollar_figure see sec_55 because petitioners' tentative_minimum_tax exceeds petitioners' regular_tax of dollar_figure petitioners are liable for the alternative_minimum_tax in the amount of such excess ie dollar_figure less dollar_figure or dollar_figure petitioners do not challenge the mechanics of the foregoing computation rather petitioners contend that they are not liable for the alternative_minimum_tax for two independent reasons first petitioners contend that the elimination of personal exemptions under the alternative_minimum_tax adversely affects large families and results in an application of the alternative_minimum_tax that is contrary to congressional intent in this regard petitioners argue that legislative_history demonstrates that the alternative_minimum_tax was intended to limit items of tax preference not personal exemptions second petitioners argue that the alternative_minimum_tax violates various constitutional rights particularly the right to religious freedom a congressional intent we begin with petitioners' contention that they are not liable for the alternative_minimum_tax because such tax was not intended to apply to them in this regard petitioners emphasize that they did not have a single item_of_tax_preference and they argue that they are being unfairly saddled with the alternative_minimum_tax simply because of the size of their family the clearest expression of legislative intent is found in the actual language used by congress in enacting legislation as the supreme court has stated there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 see 101_tc_196 controlling effect will generally be given to the plain language of a statute unless to do so would produce absurd or futile results again as the supreme court has stated in the absence of a clearly expressed legislative intention to the contrary the language of the statute itself must ordinarily be regarded as conclusive unless exceptional circumstances dictate otherwise when we find the terms of a statute unambiguous judicial inquiry is complete 481_us_454 citations and internal quotation marks omitted accordingly where as here a statute appears to be clear on its face unequivocal evidence of a contrary purpose must be demonstrable if we are to construe the statute so as to override the plain meaning of the words used therein 104_tc_498 and cases cited therein 83_tc_742 the statutory scheme governing the imposition and computation of the alternative_minimum_tax is clear and precise and leaves on these facts no room for interpretation okin v commissioner tcmemo_1985_199 affd per curiam 808_f2d_1338 9th cir thus there is no justification in the instant case to ignore the plain language of the statute particularly where as here we have a complex set of statutory provisions marked by a high degree of specificity huntsberry v commissioner supra pincite the alternative_minimum_tax serves to impose a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for the taxable_year sec_55 b a c d cf huntsberry v commissioner supra pincite alternative_minimum_taxable_income essentially means the taxpayer's taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 in huntsberry v commissioner supra we held that tax_preferences are a significant but not necessarily an indispensable component of alternative_minimum_taxable_income accordingly the taxpayers in that case were held liable for the alternative_minimum_tax computed in accordance with the specific provisions of sec_55 notwithstanding the fact that the taxpayers did not have any items of tax preference for the taxable_year in issue the same result applies in the present case if congress had intended to tax only tax_preferences it would have defined alternative_minimum_taxable_income differently for example solely by reference to items of tax preference instead congress provided for a tax measured by a broader base namely alternative_minimum_taxable_income in which tax_preferences are merely included as potential components the foregoing analysis leads to the conclusion that the alternative_minimum_tax is triggered by a number of factors including the value of personal exemptions claimed on a taxpayer's return and that respondent correctly determined such tax on the facts of this case accordingly because we can understand and apply the plain meaning of unambiguous statutory text we need not defer to legislative_history see 110_tc_285 see also huntsberry v commissioner supra pincite there is no solid basis in the legislative_history or otherwise for refusing to apply sec_55 as written b constitutional considerations having thus decided that the alternative_minimum_tax is otherwise applicable on the facts of this case we turn now to petitioners' contention that such tax unconstitutionally inhibits the free exercise of religion cases have held that the usual presumption of constitutionality is particularly strong in the case of a revenue measure 69_tc_505 the constitutionality of the alternative_minimum_tax has previously been upheld by the courts e g 74_tc_743 and cases cited therein affd per curiam 673_f2d_784 5th cir see 800_f2d_1121 fed cir 662_f2d_397 5th cir christine v commissioner tcmemo_1993_473 okin v commissioner supra absent clear evidence to the contrary we are reluctant to hold that the alternative_minimum_tax infringes on a taxpayer's personal religious beliefs the fact that a law with a secular purpose may have the effect of making the observance of some religious beliefs more expensive does not render the statute unconstitutional under the first amendment black v commissioner supra pincite citing 366_us_599 moreover we conclude as in black that religious beliefs have consistently been held not to furnish a basis for complaint about our tax system at least where the statutory provision attacked is not specifically based or cannot be shown to be based upon a classification grounded on religion black v commissioner supra pincite and cases cited therein see 110_tc_137 the supreme court has established that uniform mandatory participation in the federal_income_tax system irrespective of religious belief is a compelling governmental interest see also 461_us_574 in the present case the alternative_minimum_tax is not based upon a classification grounded on religion rather the statute demonstrates that such tax is triggered by the value of deductions and exemptions claimed the disallowance of which is unrelated to a taxpayer's religious beliefs cf 356_us_27 292_us_435 deductions are a matter of legislative grace accordingly the decision whether to permit particular deductions and under what circumstances lies within the discretion of congress consequently we do not agree that the alternative_minimum_tax unconstitutionally inhibits the free exercise of petitioners' religion c conclusion in view of the foregoing we hold that petitioners are liable for the alternative_minimum_tax accordingly we sustain respondent's determination of the deficiency in income_tax absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its effects susceptible of improvement see 516_us_235 quoting 464_us_386 accordingly petitioners' appeal for relief must in this instance be addressed to their elected representatives to reflect our disposition of the disputed issue as well as respondent's concession decision will be entered for respondent as to the deficiency in income_tax and for petitioners as to the addition_to_tax
